DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Gollakota US 2016/0259421 and Al-Alusi US 2015/0223733 does not anticipate or renders obvious the claimed invention:
A gesture detection device comprising a transmitter configured to issue one or more control signals to control the device in response to the identified motion, wherein the produced motion output signals comprise in-phase (I) and quadrature phase (Q) signals and wherein the processor is configured to evaluate the produced motion output signals and identify the motion by evaluation of variation in a difference in phase between the in-phase (I) and the quadrature phase (Q) signals.
A method that (a) evaluate the produced motion output signals and identify a motion of a human based on any one or more of amplitude, phase and frequency of the motion output signals; and (b) issue one or more control signals to control the device in response to the identified motion, wherein the apparatus is configured to produce a relative direction signal for a movement source from phase information of in-phase (I) and quadrature (Q) phase signals and to 
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-7, 9-35, 37, 38 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813